Citation Nr: 1817357	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-06 878	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel






INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO in San Diego, California.


FINDING OF FACT

On September 8, 2016, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of the appeal for a higher rating for PTSD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a rating in excess of 70 percent for PTSD are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran informed his representative that he was satisfied with his current disability rating and informed his representative that he wished to withdraw the appeal for a higher rating.  In a September 2016 statement, the Veteran's representative informed the Board of the Veteran's desire to withdraw the appeal.  As the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for a rating in excess of 70 percent for PTSD and it is dismissed.


ORDER

The appeal for a rating in excess of 70 percent for PTSD, is dismissed.



		
V. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


